Exhibit 10.1

TSR PERFORMANCE STOCK UNIT GRANT AGREEMENT

*  *  *  *  *  

Participant: [                    ]

Grant Date: February 22, 2016

 

2018 Target Number of Performance Stock Units (the “Target PSUs”)   
[                    ]

Maximum Number of Shares of Common Stock that may be issued pursuant to this
Agreement (the “Maximum Shares”): [                    ]

*  *  *  *  *

THIS TSR PERFORMANCE STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Inteliquent,
Inc., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Neutral Tandem, Inc. (n/k/a
Inteliquent, Inc.) Amended and Restated 2007 Equity Incentive Plan, as in effect
and as amended from time to time (the “Plan”), which is administered by the
Committee.

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant Performance Stock Units (“PSUs”) to the
Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the PSUs provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The definitions in the Plan will apply to any term used but not defined in this
Agreement. For purposes of this Agreement and the Plan, the term “Disability” as
it applies to the PSUs and their treatment under the Plan means a disability
that would entitle an eligible participant to payment of monthly disability
payments under the Company’s long term disability



--------------------------------------------------------------------------------

plan or as otherwise determined by the Committee. The Participant hereby
acknowledges receipt of a copy of the Plan and that the Participant has read the
Plan carefully and fully understands its content. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

2. Grant of Performance Stock Unit. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Target PSUs
specified above, with the actual number of shares of Common Stock to be issued
and delivered pursuant to this grant contingent upon satisfaction of the vesting
and performance conditions described in Section 3 hereof, subject to Sections 4
through 6, which may not exceed the Maximum Shares. Such grant is intended to
constitute a Performance Award for purposes of the Plan. Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
the shares of Common Stock underlying the PSUs, except as otherwise specifically
provided for in the Plan or this Agreement.

3. Performance Goals and Vesting of PSUs

(a) The “Performance Period” for the Target PSUs granted hereunder will be a
three-year period beginning on January 1, 2016 and ending on December 31, 2018.

(b) PSUs shall vest following the conclusion of the Performance Period based on
the Company’s total shareholder return (“TSR Ranking” or the “Performance Goal”)
percentile rank, relative to the TSR of each company in the S&P 500 Index (“S&P
500”) and each company in the S&P Small Cap 600 Telecommunications Services
Index (“S&P 600”) (collectively, the “Comparator Group”) computed during the
Performance Period with the company having the lowest TSR given a rank of 0% and
the company with the highest TSR given a rank of 100%. After the Company’s
relative ranking against each company in the applicable index has been
determined during the Performance Period, the Company’s relative ranking against
each company in the S&P 500 shall be weighted as two thirds (2/3) of the
Comparator Group TSR and the Company’s relative ranking against each company in
the S&P 600 shall be weighted as one third (1/3) of the Comparator Group TSR in
order to determine the Company’s weighted average percentile rank, which shall
constitute the Company’s TSR Ranking for purposes of this Agreement. The number
of PSUs that become vested based upon the level of satisfaction of the
Performance Goal are referred to herein as “Vested PSUs.”

(c) For purposes of this Agreement, “TSR” for the Company shall mean the sum of
(i) the cumulative dividends paid during the Performance Period plus (ii) the
cumulative change in stock price from the beginning to the end of the
Performance Period expressed as a percentage return over the stock price at the
beginning of such Performance Period. “TSR” for the Comparator Group shall mean
the sum of (i) the cumulative dividends paid during the Performance Period for
each company in the Comparator Group plus (ii) the cumulative change in stock
price from the beginning to

 

2



--------------------------------------------------------------------------------

the end of the Performance Period of each company in the Comparator Group
expressed as a percentage return over the applicable stock price at the
beginning of such Performance Period, as determined by the Committee in its
reasonable discretion.

(i) When computing TSR for the Company and the Comparator Group companies for
the Performance Periods, the average stock price at the beginning of the
Performance Period will be the average closing stock price for the Company and
each company within the Comparator Group over each day in the last month of the
calendar year immediately preceding the year in which the Performance Period
occurs, and the average stock price at the end of the Performance Period will be
the average closing stock price over each day in the last month of the
Performance Period. TSR will also include the total cumulative dividends paid
during the Performance Period for the Company and each company in the Comparator
Group.

(ii) If the stock of a company within the Comparator Group ceases to trade on a
major exchange during the Performance Period, the TSR for that company will be
excluded from the calculation of TSR. If the stock of a company within the
Comparator Group(s) is removed from the Comparator Group(s) during the
Performance Period but otherwise continues to trade on any exchange, the TSR for
that company will continue to be included in the calculation of the TSR for the
applicable Comparator Group(s).

(d) The Committee shall certify the level of TSR Ranking following the end of
the Performance Period and prior to settlement of the Vested PSUs. No PSUs will
be considered Vested PSUs if the Company’s TSR Ranking during the Performance
Period is below the 25th percentile. The Participant must remain continuously
employed by the Company or any of its Subsidiaries through the end of the
Performance Period to be eligible to fully vest in and receive any payment of
the Vested PSUs, except as otherwise specifically provided for under this
Agreement, by the Committee or in the Plan; provided, however, the terms related
to accelerated vesting in the Plan in the event of a Participant’s Retirement do
not apply. Notwithstanding the forgoing, the Committee may, in its discretion,
adjust the level at which the Performance Goal is satisfied based upon changes
in accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) or any other similar type events or
circumstances.

(e) The amount of Vested PSUs, if any, for the Performance Period shall be
determined in accordance with the chart below corresponding to the Company’s TSR
Ranking (the “Vested PSU Payout Percent”). The Vested PSU Payout Percent shall
be multiplied by the Target PSUs set forth in this Agreement for the Performance
Period in order to determine the number of Vested PSUs. Linear interpolation
shall be used to determine Vested PSUs earned between goal points listed in the
chart below rounded to the nearest whole number of PSUs, except when the
Company’s TSR Ranking is in the “At least 75th Percentile - and less than 90th
Percentile” tier. When the Company’s TSR Ranking is in the “At least 75th
Percentile - and less than 90th Percentile” tier, the Vested PSU payout percent
will be 150% as reflected in the following chart. For the

 

3



--------------------------------------------------------------------------------

avoidance of doubt, (i) if the Company’s TSR Ranking is not at least at the 25th
percentile, the Vested PSU Payout Percentage shall be 0%, and (ii) in no event
shall the Vested PSU Payout Percent exceed 200%.

 

Goal

Performance

  

Company’s TSR Ranking

  

Vested PSUs

Payout Percent

   Lower than 25th Percentile    0% Threshold Performance    At least 25th
Percentile - and less than 30th Percentile    50%    At least 30th Percentile -
and less than 35th Percentile    60%    At least 35th Percentile - and less than
40th Percentile    70%    At least 40th Percentile - and less than 45th
Percentile    80%    At least 45th Percentile - and less than 50th Percentile   
90% Target Performance    At least 50th Percentile - and less than 55th
Percentile    100%    At least 55th Percentile - and less than 60th Percentile
   110%    At least 60th Percentile - and less than 65th Percentile    120%   
At least 65th Percentile - and less than 70th Percentile    130%    At least
70th Percentile - and less than 75th Percentile    140% Outstanding Performance
   At least 75th Percentile - and less than 90th Percentile    150% Maximum
Performance    At least 90th Percentile and Higher    200%

For example, at “Target Performance” percentile rank, 100% of the Target PSUs
granted to the Participant for the Performance Period under this Agreement would
become Vested PSUs. At the “Maximum Performance” percentile rank, 200% of the
Target PSUs granted to the Participant under this Agreement would become Vested
PSUs.

4. Termination without Cause Prior to Vesting. The Participant’s right to vest
in any of the PSUs shall terminate in full and be immediately forfeited upon the
Participant’s termination of employment for any reason. Notwithstanding the
foregoing, unless the Committee elects otherwise, if the Participant’s
employment with the Company is terminated without Cause after 50% of the
Performance Period has past, the Participant’s number of Target PSUs for such
Performance Period shall be adjusted by multiplying the number of such Target
PSUs by a fraction, the numerator of which is the number of days of service from
the Grant Date through the date of such termination without Cause, and the
denominator of which is the total

 

4



--------------------------------------------------------------------------------

number of days in the such Performance Period. Such adjusted number of Target
PSUs shall remain outstanding and will become Vested PSUs subject to the level
of satisfaction of the Performance Goals for such Performance Period, as
determined in accordance with this Section 4. The number of Vested PSUs to be
settled (if any) shall then be calculated by multiplying such adjusted number of
Target PSUs by the Vested PSUs Payout Percentage determined following completion
of the Performance Period in accordance with Section 3 hereof.

5. Change in Control Prior to Vesting. The Participant’s right to vest in any
PSUs following a Change in Control shall depend on (i) whether the PSUs are
assumed, converted or replaced by the continuing entity, and (ii) the timing of
the Change in Control within the Performance Period, in each case as follows:

(a) In the event that the PSUs are not assumed, converted, or replaced by the
continuing entity following the Change in Control (as determined by the
Committee), the Participant’s number of Target PSUs shall be adjusted by
multiplying the number of such Target PSUs by a fraction, the numerator of which
is the number of days from the commencement of the Performance Period through
the date of such Change in Control, and the denominator of which is the total
number of days in such Performance Period. The number of Vested PSUs to be
settled (if any) shall then be calculated by multiplying such adjusted number of
Target PSUs by the Vested PSUs Payout Percentage determined as of the date of
such Change in Control in accordance with Section 3 hereof.

(b) In the event that the PSUs are assumed, converted, or replaced by the
continuing entity following the Change in Control (as determined by the
Committee), the number of Target PSUs that become Vested PSUs shall be
determined following the conclusion of the Performance Period in accordance with
the level at which the Performance Goals are satisfied, determined in accordance
with Section 3, subject to the terms of this Agreement.

6. Rights as a Stockholder. The Participant shall have no rights as a
stockholder (including having no right to vote or to receive dividends) with
respect to the Common Stock subject to the PSUs prior to the date the Common
Stock is delivered to the Participant on account of the Vested PSUs in
accordance with the settlement provisions of Section 7 of this Agreement.
Notwithstanding the foregoing, if any dividends are paid with respect to the
Common Stock of the Company during the Performance Period, additional shares of
Common Stock will be issued to the Participant at the same time that the Vested
PSUs are settled in Common Stock in accordance with the terms of this
Agreement. The amount of such additional shares of Common Stock will be
determined by multiplying (i) the total amount of dividends actually paid on a
share of Common Stock prior to the date that the Vested PSUs are settled in
accordance with the terms of this Agreement, by (ii) the number of Vested PSU,
and then dividing such total by the Fair Market Value of the Common Stock on the
last day of the Performance Period, as determined by the Committee.

7. Settlement of Vested PSUs. Vested PSUs, rounded to the nearest whole unit,
shall be delivered to Participant in the form of an equal number of shares of
Common Stock, no later than March 15 of the calendar year following the calendar
year in which the PSUs become

 

5



--------------------------------------------------------------------------------

Vested PSUs in accordance with the terms of this Agreement. PSUs that do not
become Vested PSUs (a) as of the last day of the Performance Period or (b) as of
the Participant’s termination of employment (except as specifically provided
herein) shall be immediately forfeited and the Participant shall have no further
rights thereto.

8. Non-Transferability. Unless the Committee determines otherwise, no portion of
the PSUs may be sold, assigned, transferred, encumbered, hypothecated or pledged
by the Participant, other than to the Company as a result of forfeiture of the
PSUs as provided herein, unless and until settlement is made in respect of
vested PSUs in accordance with the provisions hereof and the Participant has
become the holder of record of the vested shares of Common Stock issuable
hereunder.

9. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

10. Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 10.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

11. Withholding of Tax. Unless a Participant elects otherwise at least 15 days
in advance of the date any shares of Common Stock are delivered to the
Participant, the Company shall have the power and the right to deduct or
withhold a sufficient number of shares of Common Stock in order to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations). The Company will determine the
precise amount to withhold based upon the market value of the Shares on the date

 

6



--------------------------------------------------------------------------------

of vesting (i.e., closing price on the business day prior to the date of
vesting) at required withholding tax rates, which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the PSUs.

12. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

13. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel, the Senior Vice President of Human Resources, or
any other person designated by the Committee. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given upon receipt at such address as the Participant has on file
with the Company.

14. No Right to Service. Nothing in this Agreement modifies in any way the right
of the Company or its Subsidiaries to terminate the Participant’s employment at
any time, for any reason and with or without Cause.

15. Transfer of Personal Data. The Participant authorizes and consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to the PSUs awarded under this Agreement for legitimate business
purposes. This authorization and consent is freely given by the Participant.

16. Compliance with Laws. The grant of PSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
PSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements. As a condition to the settlement
of the PSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

17. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent as is reasonable under the circumstances.

 

7



--------------------------------------------------------------------------------

18. Certain Adjustments. The Participant’s rights with respect to the PSUs shall
in all events be subject to any right that the Company may have under any
Company recoupment policy or other similar agreement or arrangement with a
Participant. In addition, and notwithstanding any other provision in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Participant pursuant to this Agreement or any other
agreement or arrangement with the Company that is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deduction or clawback as may be required to be made pursuant to
such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement). The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.

19. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 8
hereof) any part of this Agreement without the prior express written consent of
the Company.

20. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

22. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

23. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

24. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time, subject to the limitations
contained in the Plan or this Agreement; (b) the grant of PSUs made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the PSUs granted hereunder) give the Participant any right
to any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Participant’s ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

*  *  *  *  *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

INTELIQUENT, INC.

By:

 

 

Name:  

 

Title:  

 

PARTICIPANT Name:  

 

Signature Page to TSR Performance Stock Unit Agreement